Order of the Supreme Court, Suffolk County, entered August 9, 1972, modified by adding thereto a provision that Herman A. Kamp and AAA Stretch, Inc. shall be designated as the plaintiffs in the consolidated action, with the right to open and close at the trial, and by striking therefrom all decretal provisions to the contrary; As so modified, order affirmed, without costs. The Kamp actions were first commenced. Kamp and AAA Stretch, Inc. should,therefore, have the right to open and close at the trial in the consolidated cases. Munder, Acting P. J., Latham, Shapiro, Gulotta and Benjamin, JJ., concur.